—In a proceeding pursuant to CPLR 3102 (c) to obtain disclosure to aid in bringing an action, the petitioners appeal from an order of the Supreme Court, Richmond County (Ponterio, J.), dated August 20, 2001, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, with costs, and the petition is granted.
In this case, the facts alleged by the petitioners state a cause of action and the discovery which they seek is limited to obtaining the identity of prospective defendants (see Matter of Stewart v New York City Tr. Auth., 112 AD2d 939). Accordingly, the Supreme Court should have granted the petition. Altman, J.P., S. Miller, Schmidt and Rivera, JJ., concur.
McGinity, J.,